--------------------------------------------------------------------------------

Form 10K [cbi10k2005.htm]
 
FIDELITYINTEGRATED FINANCIAL SOLUTIONS
A DIVISION OF FIDELITY INFORMATION SERVICES


 
AGREEMENT TO PROVIDE SOFTWARE AND SERVICES
 
This Agreement to Provide Software and Services, which consists of this
signature page, the General Terms and Conditions, Exhibits and Attachments
attached hereto (collectively referred to as the "Agreement") is executed as of
this 4 day of January 2005 between Aurum Technology Inc., doing business as
Fidelity Integrated Financial Solutions, with offices located at 601 South Lake
Destiny Drive, Suite 300, Maitland, Florida 32751 ("Fidelity"), and Commercial
Bank of Florida, with offices at 1550 SW 57th Avenue, Miami, Florida
(hereinafter, "Client").


The documents checked below together constitute the entire Agreement and set
forth the mutual agreement of the parties as to the Software and Services to be
provided by Fidelity as of the Effective Date.
 
X - Signature Page
X - General Terms and Conditions
X - Attachment1- Core Data Processing Schedule
X - Exhibit 1 - Insurance Coverage
__  Exhibit --
__  Exhibit --
 
This Agreement provides for the provision of certain Fidelity data processing,
support, recovery and/or consulting services (the "Services"), the licensing of
certain Fidelity proprietary software (the "Software"), and the sale of
equipment ("Equipment"), by Fidelity to Client pursuant to this Agreement, as
such Services Software and Equipment may be described in the various exhibits
and attachments to this Agreement.
 
THIS AGREEMENT IS EFFECTIVE AS OF THE EFFECTIVE DATE AND HAS BEEN EXECUTED BY
THE DULY AUTHORIZED OFFICERS OF THE PARTIES HERETO.
 
AURUM TECHNOLOGY INC.
d/b/a Fidelity Integrated Financial Solutions
 
 
 COMMERCIAL BANK OF FLORIDA
 
 
 
 
/s/ Gary Norcross
 
 
/s/ Dennis Longo
Date:  1/20/05
 
 
Date:  JAN 04,2005
Title:  President. Integrated Financial Solutions
 
 
Title:  SR. VP

 


1






GENERAL TERMS AND CONDITIONS
 
I.     DEFINED TERMS.  Except as may be modified in an Exhibit or Attachment to
this Agreement, the following defined terms shill have the meanings ascribed to
them below.
 
     1.1 " Adjustment Date" shall mean the month in which the anniversary of the
Effective Date for Services falls.
 
     1.2 . “Agreement" shall mean the Signature Page, these General Terms and
Conditions, and all Exhibits and Attachments listed on the Signature Page
 
     1.3 "Attachment" shall mean the Schedule of Services and Fees, which are
attached to this Agreement.
 
     1.4 “Client Proprietary Information“shall mean all of Client's data, items,
and output and any Client- Provided Software, and any modifications to the
foregoing.
 
     1.5 “Client Provided Software“shall mean the computer programs used by and
provided by Client in conjunction with the Services, including any third-party
computer programs used by and provided by Client.
 
     1.6 “Confidential Information" shall mean all information of a non-public
nature. "Confidential Information" shall also include all “non-public personal
information" as defined in Title V of the GLB Act, as the same may be amended
from time to time, that Fidelity receives from or at the direction of Client and
that concerns any of Client's "customers" and/or "consumers" (as defined in the
GLB Act).
 
     1.7 "CPI-U" shall mean Consumer Price Index for All Urban Consumers-Other
Goods and Services.
 
     1.8 "Early Termination Notice" shall have the meaning set forth in Section
2.5 or 2.6, as applicable.
 
     1.9 "Early Termination Date" shall have the meaning set forth in Section
2.5 or 2.6, as applicable.
 
     1.10 “Early Termination Fee" shall mean the fee payable to Fidelity for an
early termination of the Agreement pursuant to Section 2.5 or 2.6.
 
     1.11 "Effective Date" shall mean the __________________, 200__.
 
     1.12 "Equipment" shall mean any hardware sold or leased to Client pursuant
to this Agreement.
 
     1.13 "Escalation Procedures" shall mean the procedures set forth in Section
18.3 of this Agreement
 
     1.14 "Expiration Date" shall mean the last day of the Initial Term. or of
the then-current Renewal Term, as applicable.
 
     1.15 “Fidelity Proprietary Information" shall mean specifications, manuals,
tapes, programs, user documentation, and the Software (which includes Licensed
Software) other materials belonging to Fidelity and any modifications to the
foregoing.
 
     1.16 “GLB Act" shall mean the Gramrn-Leach-Bliley Act (15 U.S.C. Section
6801, et seq.) and the implementing regulations thereunder.
 
     1.17 "Licensed Software" shall mean the Fidelity Software that is
designated as being licensed by Client pursuant to this Agreement in the
Attachment(s).


 


2




 
     1.18 "Merger Event" shall mean, for the purposes of Section 2.7 only, the
consummation of: (i) a merger, consolidation or other business combination of
Client (or its principal banking subsidiary or subsidiaries) with any other
entity, when such entity has assets in equal to or greater than Client; or (ii)
a sale or disposition by Client (or its principal banking subsidiary or
subsidiaries) or all or substantially all of its common equity or its assets.
 
     1.19 "Press Release" shall mean any news release, public announcement, news
media response or other form of release of information concerning this Agreement
or the transactions contemplated hereby that is intended to provide such
information to the news media or the public.
 
     1.20 "Services" shall mean the services that are described in the
Attachments and/or Exhibits to this Agreement, including, not limited to, data
processing, support, recovery and/or consulting services.
 
     1.21 "Software" shall mean the proprietary computer programs of Fidelity
listed in the Attachments and are used by Fidelity to provide the Services.
 
     1.22 "Term" shall have the meaning set forth in Section 2.1.
 
     1.23 "Termination Costs" shall mean the costs set forth in Section 2.8.
 
     1.24 "Termination Date" shall have the meaning set forth in Section 2.3.
 
2.     TERM, TERMINATION ANDRENEWAL.
 
     2.1 Term. The term of this Agreement shall commence on the Effective Date
hereof and shall continue for five (5) years after the Effective Date (the
"Initial Term"), unless it is terminated pursuant to Sections 2.2, 2.6 or 2.7
below. The Agreement shall be renewed automatically for successive five (5) year
periods (each a "Renewal Term") unless either party notifies the other in
writing of its intent not to renew the Agreement at least one hundred eighty
(180) days' prior to the then-current Expiration Date. The Initial Term as may
be extended by the Renewal Term shall be collectively referred to as the "Term".
 
     2.2 Right to Terminate. In addition to any other right which either party
may have in law or equity (subject to Section 6) and the right to terminate at
the end of the Initial Term as set forth in Section 2.1, either Fidelity or
Client may elect to terminate this Agreement if: (a) the defaulting party fails
to cure any default hereunder within ninety (90) days after receipt of written
notice from the other party, specifying the nature and extent of any such
material default (except a default caused by nonpayment by Client which is
addressed in Section 3.1 below) and except for defaults under this Section 2.2
(b), (c), (d) and (e) below for which no notice and cure period is provided);
(b) the other party becomes insolvent, commits an act of bankruptcy, or makes a
general assignment for the benefit of its creditors; ( c) any proceeding is
commenced by or against the other party under any bankruptcy or insolvency laws
or relating to the relief of debtors; ( d) an application is filed for the
appointment of a receiver or conservator of the properties of the other party;
or ( e) any procedure is initiated for the voluntary dissolution, liquidation or
suspension of the business of the other party.
 
     2.3 Method or Termination. Exercise of the right to terminate under Section
2.2 must be accomplished by written notice (in accordance with Section 19.2) to
the defaulting party, specifying the basis for such termination, and fixing a
date following the date of such notice for complete termination of Services
hereunder (the "Termination Date"). If either party is terminating under clause
(a) of Section 2.2 above in which the other party has failed to cure default,
such written notice will allow ninety (90) days following date of such notice
for complete termination of Services. If either party is terminating under
clause (b), (c), (d), or (e) of Section 2.2 above, no notice of default and cure
period is required and such written notice will allow thirty (30) days following
the date of such notice for complete termination of Services.
 
     2.4 No Waiver of Default. The failure of either party to exercise any right
of termination hereunder shall not constitute a waiver of the rights granted
herein with respect to any subsequent default.
 


 
3




 
     2.5 Termination for Convenience. Client shall have the right to terminate
this Agreement for convenience and without cause at any time after the
expiration of thirty (30) months after the Effective Date, provided that Client
is not in breach of any of its obligations under this Agreement, upon
satisfaction of all of the following conditions:
 
         (a) Client notifies Fidelity in writing ("Early Termination Notice") of
its intention to terminate the Agreement at least six (6) months prior to the
proposed early termination date ("Early Termination Date").
 
 
         (b) Client pays to Fidelity, concurrently with such Early Termination
Notice, an Early Termination Fee in an amount equal to fifty percent (50%) of
the average monthly amount of the prior six (6) months of the fees set forth in
the applicable Attachment(s), multiplied by the number of months between the
Early Termination Date and the Expiration Date, in addition to the Termination
Costs and the Fidelity's then current rates for requested deconversion services.
 
 
     2.6 Termination for Acquisition. This Agreement may be terminated by Client
upon the occurrence of a Merger Event, provided that Client shall give Fidelity
notice within one hundred eighty (180) days after the occurrence of the Merger
Event, which provides an at least one hundred eighty (180) days' notice ("Early
Termination Notice") setting out the date of termination ("Early Termination
Date") and accompanying such Early Termination Notice, an Early Termination Fee
which shall be computed as follows:
 
 
         (a) The Early Termination Fee shall be equal to twenty-five percent
(25%) of the average monthly amount of the prior twelve (12) months (excluding
any one time rebates or credits) of the fees set forth in the applicable
Attachment(s), multiplied by the number of months between the Early Termination
Date and the Expiration Date, in addition to the Termination Costs and
Fidelity's then current rates for requested deconversion services.
 
         (b) If the Merger Event does not actually occur or is to be postponed
indefinitely, for any reason whatsoever, then Client may, prior to its Early
Termination Date, rescind the Early Termination Notice. If Client shall rescind
the Early Termination Notice, Fidelity shall extend to Client a credit for the
Early Termination Fee actually paid by Client. Such credit shall be applied to
the fees outlined in the applicable Attachment(s), as such fees become due
hereunder. Such credit shall be reduced by the amount of out-of-pocket
expenditures actually incurred by Fidelity, in preparation for the termination
of this Agreement after the date of delivery of the Early Termination Notice.
 
     2.7 Extended Services. Any services that are provided to Client after the
expiration or termination of this Agreement, for which a written agreement has
not been entered into by the parties, shall be provided on a month- to-month
basis, and are subject to the terms and conditions of this Agreement, except
that the fees for such services shall be at Fidelity's then-current fees.
 
     2.8 Termination Costs. In addition to the fees mentioned above in this
Section 2, Client shall reimburse Fidelity for the following Termination Costs:
reasonable costs actually incurred by Fidelity in terminating this Agreement
prior to the Expiration Date, including without limitation expenses incurred, on
behalf of Client, in canceling leases, licenses, subcontractor or similar
agreements and costs associated with termination and/or relocation of dedicated
resources. Fidelity shall use commercially reasonable efforts to minimize the
Termination Costs.
 
     2.9 Date Fees are Payable. AIl known fees described in this Section 2 are
due and payable prior to the release of any final de-conversion tapes to Client
The described fees in Section 2 are exclusive of any fees for requested
deconversion services. Notwithstanding delivery of an Early Termination Notice
by Client or payment of an Early Termination Fee by Client, Client shall
continue to make an payments due and payable to Fidelity pursuant to this
Agreement up to and including the Early Termination Date.
 


4





3.     FEES ANDEXPENSES.
 
     3.1 Fees to Fidelity. The fees payable pursuant to this Agreement are set
forth in the Attachment(s). Fidelity shall invoice Client, and Client shall pay
all amounts due under this Agreement within 30 days of Client's receipt of such
invoice. In the event that the due date of any payment is not a day upon which
banks are open in the United States, then the due date of the payment shall be
the immediately following date upon which banks are open in the United States.
Any amount not received within 30 days after the payment due date by Fidelity
shall be subject to interest on the balance overdue at a rate equal to the
lesser of: (i) the prime rate plus two percent (2%) per annum, as published in
the Wall Street Journal on the first Monday ( or next bank business day)
following the due date; or (ii) the highest rate permitted by law, in each case
for the number of days from payment due date up to and including the date
payment is actually made by Client ( calculated on the basis of the actual days
in the applicable calendar year).
 
     3.2 Disputed Charges. Should Client dispute in good faith all or a portion
of the amount due on any invoice or require any adjustment to an invoiced
amount, Client shall notify Fidelity in writing prior to the due date of that
invoice, of the nature and basis of the dispute and/or adjustment as soon as
possible using the dispute resolution procedures set forth in Section 18 of this
Agreement. Each party shall use its reasonable efforts to resolve the dispute
prior to the payment due date. If the parties are unable to resolve the dispute
prior to the payment due date, Client may withhold the lesser of 10% of the
applicable invoice and the disputed amount. If it is ultimately determined that
Client should not have paid such amount to Fidelity, Fidelity shall credit this
amount, plus interest in accordance with Section 18.1 of this Agreement on
Client's next invoice.
 
     3.3 Adjustment of Fees. The recurring fees, as outlined in the
Attachment(s) (non-pass through and non-one-time fees), payable each year shall
be adjusted annually on the Adjustment Date, as follows. Fees shall be
increased, but not decreased, by the percentage increase in the CPI-U, as
published by the U.S. Department of Labor, Bureau of Labor Statistics for the
month of December preceding the Adjustment Date over the CPI-U for the month of
December in the immediately preceding year. If additional Services are added to
the Agreement, the fees shall be adjusted on such Adjustment Date in accordance
with this Section. In the event the CPI-U is unavailable in time to allow the
adjustment to be made on the Adjustment Date, Client shall continue to pay the
then current fees for the Services until the CPI-U is made public, at which time
the adjustment shall be calculated retroactively to the Adjustment Date, and
Client shall immediately pay to Fidelity any difference between the fees
actually paid and adjusted fees. The adjustments shall be compounded and
cumulative. In the event the CPI-U is discontinued or revised during the Term or
any extensions thereof, Fidelity shall select another governmental index or
computation as a substitute CPI-U in order to obtain substantially the same
result as if the CPI-U had not been discontinued or revised.
 
     3.4 Payment of One-Time Fees. Except as may be specifically stated in an
Attachment or otherwise mutually agreed by the parties, the one-time fees shall
be due in the following manner: fifty percent (50%) due upon Client's signing of
this Agreement, and the remaining fifty percent (50%) due on the Effective Date.
 
     3.5 Payment of Recurring Fees. Fidelity will commence invoicing Client for
the recurring fees set forth in the Attachment(s) to this Agreement on the
Effective Date.
 
     3.6 Travel and Expenses. Client shall reimburse Fidelity for all reasonable
travel and expenses related to the performance of any conversion or special
project requested by the Client. This would include the initial conversion to
the Fidelity core banking system as well as any other special project that would
result in extra travel and expenses being incurred.
 
     3.7 Mergers and Acquisitions. At Client's request and subject to Section
19.11, Fidelity will provide additional licenses, process additional data and
perform additional services resulting from any merger, acquisition, affiliation
or restructuring (regardless of form) involving Client for fees to be mutually
agreed upon prior to the time Fidelity begins the additional processing.
 
 
4.     TAXES. All charges and fees to be paid by Client under this Agreement are
exclusive of any applicable withholding, sales, use, value added, excise,
services or other United States or foreign tax which may be assessed on the
provision of the Services. In the event that a withholding, sales, use, value
added, excise, value added, services
 


5





or other United States or foreign tax is assessed on the provision of any of the
Services provided to Client under this Agreement, Client \\ill pay directly,
reimburse or indemnify Fidelity for such taxes, as well as any applicable
interest, penalties and other Fidelity fees and expenses. The parties will
cooperate with each other in determining the extent to which any tax is due and
owing under the circumstances, and shall provide and make available to each
other any resale certificates, information regarding out-of-state or country use
of materials, services or sale, and other exemption certificates or information
reasonably requested by either party. Client shall not be liable for payment of
any taxes based on Fidelity's net income.
 
5.      FORCE MAJEURE.
 
     5.1 Force Majeure. Neither party shall be liable to the other party for any
loss, expense, error or delay, including but not limited to delays in processing
of data or delivery of output or items to Client, or any inability to perform
its obligations under this Agreement resulting from any cause beyond its
reasonable control and without its fault or negligence, including, but not
limited to, acts of God, acts of civil or military authority. government
regulations, government agencies, delay or failure to receive any required
government approvals. embargoes. epidemics, war, terrorist acts, riots.
insurrections, fires, explosions, earthquakes, nuclear accidents. floods, power
blackouts affecting facilities unusually severe weather conditions. inability to
secure products or services of other persons or transportation facilities. or
acts or omissions of transportation carriers, or delays associated with visa,
immigration and/or custom problems or omissions of third parties (including but
not limited to acts or omissions of any third party service provider or
equipment vendor, messenger service or telephone carrier). Upon the occurrence
of a condition described in this Section 5.1, Fidelity shall give written notice
to Client describing the affected area of performance. and the parties shall
promptly confer, in good faith, to agree upon equitable, reasonable action to
minimize the impact, on both parties, of such condition, including, without
limitation, implementing the disaster recovery services. Fidelity shall use
commercially reasonable efforts to minimize the delay caused by the force
majeure events and recommence the performance of Services affected by the force
majeure event. In the event the delay caused by the force majeure event lasts
for a period of more than thirty (30) days, the parties shall negotiate an
equitable modification to this Agreement with respect to the Services affected
by the force majeure event. If the parties are unable to agree upon an equitable
modification within fifteen (15) days after the expiration of such thirty
(30)-day period, then Client shall be entitled to terminate this Agreement
immediately. without obligation for any liquidated damages provided herein.
 
     5.2 Time of Performance and Increased Costs. Fidelity's time of performance
with respect to Services performed under this Agreement shall be adjusted, if
and to the extent reasonably necessary, in the event that (a) Client fails to
timely submit data or materials in the prescribed form or m accordance with the
requirements of this Agreement, (b) Client fails to perform on a timely basis,
the functions or other responsibilities of Client described in this Agreement,
(c) there occurs a force majeure event which prevents timely performance, (d)
Client or any governmental agency authorized to regulate or supervise Client
makes any special request which affects Fidelity's normal performance schedule,
(e) Client fails to provide any Client resources called for by this Agreement,
(f) any Client Provided Software or Client resource does not perform accordance
with its specifications and, in each case, the same is necessary for Fidelity's
performance hereunder. In addition, if any of the above events occur, and such
event v.ill result in an increased cost to Fidelity for providing the affected
Service, Fidelity shall so advise Client and Client may either pay any and all
of such increased costs to Fidelity or relieve Fidelity of its responsibilities
hereunder.
 
6.     LIMITATION OF LIABILITY. As a condition precedent to any liability of
Fidelity, Client must notify Fidelity in writing of any alleged negligence or
breach of this Agreement as promptly as reasonably possible. FIDELITY'S
LIABILITY, IF ANY, FOR ANY CLAIM, CAUSE OF ACTION OR LIABILITY WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE ARISING UNDER OR IN ANY WAY RELATED TO THIS
AGREEMENT, INCLUDING BUT NOT LIMITED TO LIABILITY FOR PROCESSING ERRORS OR
NEGLIGENCE, SHALL BE LIMITED TO CLIENT'S DIRECT DAMAGES, ACTUALLY INCURRED,
WHICH UNDER NO CIRCUMSTANCES SHALL EXCEED ITS CHARGES DURING THE SIX-MONTH
PERIOD PRECEDING THE DATE OF THE ALLEGED NEGLIGENCE OR BREACH FOR THE PARTICULAR
SERVICE TO WHICH CLIENT'S CLAIM PERTAINS. THE FOREGOING SIX- MONTH LIMITATION
WILL NOT APPLY TO CLIENT'S CLAIMS FOR FIDELITY'S WILLFUL MISCONDUCT OR BREACH OF
FIDELITY'S CONFIDENTIALITY OBLIGATIONS CONTAINED IN






6



 
THIS AGREEMENT. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR INDIRECT, SPECIAL.
PUNITIVE. INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND WHATSOEVER, INCLUDING
WITHOUT LIMITATION. CLAIMS FOR LOSS OF REVENUE OR PROFITS. OR FOR CLAIMS OR
DEMANDS MADE BY THIRD PARTIES. EVEN IF ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. FIDELITY SHALL HAVE NO LIABILITY, EXPRESS OR IMPLIED, WHETHER ARISING
UNDER CONTRACT, TORT OR OTHERWISE WHICH RESULTS DIRECTLY OR INDIRECTLY FROM THE
INTERNAL OPERATIONS AND PERFORMANCE OF ANY CLIENT- PROVIDED SOFTWARE OR
ANYENHANCEMENT, DEVELOPMENT OR MAINTENANCE THEREOF.
 
7.     REPRESENTATIONS, WARRANTIES AND COVENANTS.
 
     7.1 Licenses and Permits and Compliance with Laws.
 
         (a) Licenses and Permits. Fidelity and Client shall each secure and
maintain in force all licenses and permits required of it and its employees in
the performance of its respective obligations under this Agreement, and shall
conduct its business in full compliance with all laws, ordinances and
regulations applicable to its business or applicable to the other party's
business to the extent that the other party has notified Fidelity or Client, as
the case may be, of the specific laws, ordinances or regulations with which the
other party must comply.
 
         (b) Compliance with Laws. Fidelity and Client each shall comply, at its
own expense, with the provisions of all applicable laws and regulations which
may be applicable to each party in the performance of their respective
obligations under this Agreement.
     7.2   No Interference with Contractual Relationship. Each party warrants
that, as of the date hereof, it is not subject to any contractual obligation
that would prevent it from entering into this Agreement. Client and Fidelity
each further warrant to the other that entering into this Agreement shall not
cause or induce it to breach any of its other contractual obligations.
 
     7.3  Covenant of Good Faith. Each of the parties agree that, in its
respective dealings with each other party arising out of or related to this
Agreement, it shall act fairly and in good faith.
 
     7.4   Authorization and Effect.
 
         (a) The execution and delivery by Fidelity of its obligations under
this Agreement have been duly authorized by all necessary corporate action on
the part of Fidelity. This Agreement has been duly executed and delivered by
Fidelity and, assuming the due execution and delivery of this Agreement by
Client, constitutes a valid and binding obligation of Fidelity, except as the
same may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or affecting the enforcement of creditor's rights
generally, and subject to the qualification that general equitable principles
may limit the enforcement of certain remedies, including the remedy of specific
performance.
 
         (b ) The execution and delivery by Client of this Agreement and the
fulfillment of its obligations under this Agreement have been duly authorized by
all necessary corporate action on the part of Client. This Agreement has been
duly executed and delivered by Client and, assuming the due execution and
delivery of this Agreement by Fidelity, constitutes a valid and binding
obligation of Client, except as the same may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or affecting
the enforcement of creditor's rights generally, and subject to the qualification
that general equitable principles may limit the enforcement of certain remedies,
including the remedy of specific performance.
 
     7.5   Business Practices. To the best of its knowledge, neither party, nor
any directors, officers, agents, employees or other persons associated with or
acting on behalf of such party has made or given any payments or inducements,
directly or indirectly, to any government officials in the jurisdictions in
which such party conducts business in connection with any opportunity,
agreement, license, permit, certificate, consent, order, approval, waiver or
other authorization relating to the business of such party, except for such
payments or inducements as were lawful
 


7



under the written laws, rules and regulations of such jurisdictions. To the best
of its knowledge, neither party nor any directors, officers, agents, employees
or other persons associated with or acting on behalf of such party: (a) has used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (b ) made any direct or
indirect unlawful payment to any Government official or employee from corporate
funds; (c) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977; or (d) made any bribe, unlawful rebate, pay o~ influence
payment, kickback or other unlawful payment in connection with the business of
such party.
 
    7.6  Software.
 
        (a) Client Provided Software. Client represents and warrants to Fidelity
that any Client Provided Software shall perform in all material respects with
its documentation and specifications.
 
         (b) Fidelity Software. Fidelity represents and warrants to Client that
any Software shall perform in all material respects with its documentation and
specifications.
 
    7.7 Professional and Workmanlike. Each party represents and warrants to the
other that they shall perform their respective personnel obligations under this
Agreement, including Exhibits, in a professional and workmanlike manner.
 
    7.8. Disclaimer of Warranties. EXCEPT AS SPECIFICALLY Y PROVIDED IN THIS
AGREEMENT, FIDELITY MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, AND CLIENT AGREES THAT ALL
SUCH OTHER REPRESENTATIONS AND WARRANTIES THAT ARE NOT PROVIDED IN THIS
AGREEMENT ARE HEREBY EXCLUDED AND DISCLAIMED.
 
THE PARTIES ACKNOWLEDGE THAT FIDELITY HAS SET ITS PRICES AND ENTERED INTO THIS
AGREEMENT IN RELIANCE UPON THE LIMITATIONS OF LIABILITY AND THE DISCLAIMERS OF
WARRANTIES AND DAMAGES SET FORTH HEREIN, AND THAT THE SAME FORM AN ESSENTIAL
BASIS OF THE BARGAIN BETWEEN THE PARTIES. THE PARTIES AGREE THAT THE LIMITATIONS
AND EXCLUSIONS OF LIABILITY AND DISCLAIMERS SPECIFIED IN THIS AGREEMENT WILL
SURVIVE AND APPLY EVEN IF FOUND TO HAVE FAILED OF THEIR ESSENTIAL PURPOSE.
 
8. INDEMNIFICATION.
 
    8.1 Personal Injury and Property Damage. Fidelity and Customer each will
indemnify, defend and hold harmless the other from any and all claims, actions,
damages, liabilities, costs and expenses, including without limitation
reasonable attorney's fees and expenses, arising out of (a) the death or bodily
injury of any agent, employee customer or business invitee of the indemnitor,
and (b) the damage, loss or destruction of any property of the indemnitor.
 
    8.2 Infringement of Fidelity Software. Fidelity shall defend at its own
expense, any claim or action brought by any third party against Client or
against its officers, directors, employees, Client affiliates, and agents for
actual or alleged infringement of any patent, copyright or other intellectual
property right (including, but not limited to, misappropriation of trade
secrets) based upon the Software furnished hereunder by Fidelity to provide
Services to Client hereunder. For the purposes of this Section, "Software"
includes Licensed Software. Furthermore, Fidelity shall indemnify and hold
Client and the Client affiliates harmless from and against any and all
liabilities, losses, costs, damages, and expenses (including reasonable
attorneys' fees) associated with any such claim or action incurred by Client and
the Client affiliates. Fidelity shall have the sole right to conduct and control
the defense of any such claim or action and all negotiations for its settlement
or compromise, unless otherwise mutually agreed to in writing between the
parties hereto. Fidelity shall give Client, and Client shall give Fidelity, as
appropriate, prompt written notice of any written threat, warning or notice of
any such claim or action against Fidelity or Client, as appropriate, or any
other user or any supplier of components of the Software, which could have an
adverse impact on Client's use of same, provided Fidelity or Client, as
appropriate, knows of such claim or action. If, in any such suit so defended,
 
8





all or any part of the Software (or any component thereof) is held to constitute
an infringement or violation of any other party's intellectual property rights
and is enjoined, or if in respect of any claim of infringement, and if Fidelity
deems it advisable to do so. Fidelity shall at its sole option take o~e or more
of the following actions at no additional cost to Client: (a) procure the right
to continue the use of the same \\without material interruption for Client; (b)
replace the same with non-infringing software or component thereof; (c) modify)r
said Software or component thereof so as to be non-infringing; or (d) take back
the infringing Software or component thereof and credit Client with an amount
equal to its appropriate fee. The foregoing represents the sole and exclusive
remedy of Client with regard to any of the above infringements or alleged
infringements.
 
    8.3 Infringement of Client-Provided Software. Client shall defend at its own
expense, any claim or action brought by any third party against Fidelity or
against its officers, directors, employees, Fidelity affiliates, and agents for
actual or alleged infringement of any patent, copyright or other intellectual
property right (including, but not limited to, misappropriation of trade
secrets) based upon the Client Provided Software, if any. Furthermore, Client
shall indemnify and hold Fidelity and Fidelity's affiliates harmless from and
against any and all liabilities, losses, costs, damages, and expenses (including
reasonable attorneys' fees) associated with any such claim or action incurred by
Fidelity and Fidelity's affiliates. Client shall have the sole right to conduct
the defense of any such claim or action and all negotiations for its settlement
or compromise, unless otherwise mutually agreed to in writing between the
parties hereto. Client shall give Fidelity, and Fidelity shall give Client, as
appropriate, prompt written notice of any written threat, warning or notice of
any such claim or action against Fidelity or Client, as appropriate, or any
other user or any supplier of components of Client-provided software covered
hereunder, which could have an adverse impact on Fidelity's use of same,
provided Fidelity or Client, as appropriate, knows of such claim or action. If
in any such suit so defended, all or any part of the Client Provided Software (
or any component thereof) is held to constitute an infringement or violation of
any other party's intellectual property rights and is enjoined, or if in respect
of any claim of infringement, Client deems it advisable to do so, Client shall
at is sole option take one or more of the following actions at no additional
cost to Fidelity: (a) procure the right to continue the use of the same without
material interruption for Fidelity; (b) replace the same with non-infringing
software; (c) modify said Client Provided Software (to the extent permitted by
such third party) so as to be non-infringing; or (d) relieve Fidelity of its
obligation to use such Client Provided Software to perform the applicable
Services hereunder. The foregoing represents the sole and exclusive remedy of
Fidelity with regard to any of the above infringements or alleged infringements.
 
9. CONTINGENCY PLAN.
 
    9.1 Business Continuity Planning. Each party will develop, maintain and, as
necessary in the event of business interruption, execute a business resumption
plan, and will provide to the other party, its auditors and regulators
reasonable access to the plan and to plan test results, as such other party may
reasonably request from time to time, including such information that may be
reasonably required to determine the compatibility of the plans.
 
        (a) Fidelity shall provide disaster recovery services for its batch and
on-line processing obligations to Client at a dedicated facility which is
equipped to handle the Fidelity data center processing in the event disaster
recovery is needed. Client shall provide an alternate control point for data
communications access to a backup network in the case of a disaster. Throughout
the Term and any extensions thereof, Fidelity will maintain in effect contracts
and/or arrangements for disaster recovery that are substantially equivalent to
those which are in effect as of the Effective Date. At Client's request,
Fidelity will make Fidelity's disaster recovery plans available for Client's
review
 
        (b ) Client acknowledges that disaster recovery arrangements are
designed to deal with circumstances that are expected to cause a substantial
portion of the capabilities at the Fidelity's data center to be unavailable for
a period exceeding seventy-two (72) consecutive hours.
 
        (c) Fidelity will test its disaster recovery capabilities at least once
per calendar year. Client shall participate in the disaster recovery test when
deemed appropriate by Fidelity .Fidelity will provide a report of the test and
its results to Client by January 31st of each year for the test conducted during
the immediately preceding calendar year .
 
9




        (d) Fidelity will assist Client in establishing procedures and
practices, which will enable Client to satisfy its responsibilities under this
Agreement.
 
        (e) Upon request, Fidelity will review and comment upon those portions
of the Client's overall business resumption plan related to the Services
provided under this Agreement and will provide a written report setting forth
any discrepancies between Client's overall business resumption plan and the
Fidelity disaster recovery plan.
 
        (f) Each party will be responsible for training its own personnel as
required in connection with all applicable contingency planning activities.
 
        (g) Each party's contingency planning activities will comply with such
regulatory policies as may be applicable to Client's business. If compliance
with any of these policies would significantly increase Fidelity's cost of
providing products and services, Fidelity may increase the fees and charges
under this Agreement by an amount that reflects a pro rata allocation of
Fidelity's increased costs among the Fidelity customers affected by the change.
 
    9.2 File Backup. Fidelity will provide and maintain adequate backup files of
Client's data received by Fidelity and all programs utilized to process Client's
data in order to execute to the business continuity plans as described above in
this Section 9.
 
    9.3 Retention. Client shall maintain copies of all of Client's input data
submitted to Fidelity for processing hereunder (whether submitted to Fidelity
directly or through third parties) to permit reconstruction of such input data
if required. Fidelity shall use Fidelity's standard practices to maintain copies
of all input data for processing hereunder to permit reconstruction of such data
if required. Client assumes all risks of loss and expenses of reconstruction of
such input data, except for loss caused by Fidelity's failure to perform to
Fidelity's standard practices. In the event that reconstruction of data is
required, the parties shall mutually agree on the schedule for such reproduction
based on the needs of the parties at that time. Reconstruction will be performed
in accordance with Fidelity's data retention policy then in effect.
 
10. CONFIDENTIAL INFORMATION.
 
    10.1 Ownership. All Client Proprietary Information. including Client
Provided Software which is Client's proprietary software, is and shall remain
the sole property of Client. All Fidelity Proprietary Information developed by
Fidelity and furnished to Client by Fidelity in connection with this Agreement
is and shall remain the sole property of Fidelity, unless agreed to otherwise in
writing by the parties. The parties acknowledge that this Agreement in no way
limits or restricts Fidelity or any Fidelity affiliates from developing or
marketing on their own or for any third party in the United States or any other
country, the Software or any Licensed Software, as from time to time constituted
(including, but not limited to, any modification. enhancement, interface,
upgrade, or change, and all software, source code, blueprints, diagrams, flow
charts, specifications, functional descriptions or training materials relating
thereto) without payment of any compensation. or delivery of any notice, to
Client
 
    10.2 Confidentiality Obligation. All Confidential Information disclosed by
Client or Fidelity to the other during the Term (I) shall be deemed the property
of the disclosing party, (2) shall be used solely for the purposes of
administering and otherwise implementing the terms of this Agreement, and (3)
shall be protected by the receiving party in accordance with the terms of this
Section 10. Fidelity acknowledges that the Client Proprietary Information is
"Confidential Information" of Client, and Client acknowledges that the Fidelity
Proprietary Information is "Confidential Information" of Fidelity.
 
    10.3 Nondisclosure Covenant. Except as set forth in this Section 10, the
parties agree that they shall not disclose any Confidential Information of the
other party in whole or in part, including derivations, to any third party,
without the prior written consent of the other party, except that Fidelity may
disclose Client's Confidential Information to Fidelity's subcontractors and
agents in order to carry out its responsibilities under the Agreement, provided
that Fidelity first executes a confidentiality agreement with each such
subcontractor and/or agent. Confidential Information shall be held in confidence
by the receiving party and its employees, contractors,
 
10



subcontractors, and agents and shall be disclosed to only those of the receiving
party's employees, contractors, subcontractors or agents who have a need to know
such information in connection with the administration and implementation of
this Agreement. The receiving party shall cause such contractors and agents to
execute confidentiality agreements that contain terms that are consistent with
this Section. Under no circumstances shall Client disclose the Software or the
Licensed Software to, or use the Software or Licensed Software on behalf of: a
competitor of Fidelity.
 
    10.4 Exceptions. Confidential Information shall not be deemed proprietary
and the receiving party shall have no obligation with respect to any such
information which:
 
        (a) is or becomes publicly known through no wrongful act, fault or
negligence of the receiving party;
        (b ) was known by the receiving party prior to disclosure and the
receiving party was not under a duty of non-disclosure;
        (c) was disclosed to the receiving party by a third party who was free
of obligations of confidentiality to the party providing the information;
        (d) is approved for release by written authorization of the disclosing
party,
        (e) is publicly disclosed pursuant to a requirement or request of a
governmental agency or disclosure is required by operation of law; or
        (f) is furnished to a third party by the disclosing party owning the
Confidential Information without a similar restriction on the third party's
rights.
 
        Notwithstanding anything to the contrary contained herein, either party
may disclose Confidential Information of the other pursuant to ( I) a
requirement or official request of a governmental agency, a court or
administrative subpoena or order, or any applicable legislative or regulatory
requirement; (2) in defense of any claim or cause of action asserted against
such party or any of its affiliates, officers, directors, employees or agents;
(3) as otherwise permitted by the GLB Act; (4) as required by law or national
stock exchange rule; or (5) as otherwise permitted under the Agreement.
 
 
    10.5 Confidentiality of this Agreement; Protective Arrangements.
 
      (a) The parties acknowledge that this Agreement contains confidential
information that may be considered proprietary by one or both of the parties,
and agree to limit distribution of this Agreement to those individuals with a
need to know the contents of this Agreement. In no event may this Agreement be
reproduced or copies shown to any third parties ( exclusive of contractors,
subcontractors and agents who have a need for it) without the prior v.written
consent of the other party, except as may be necessary by reason of legal,
accounting, tax or regulatory requirements, in which event Client and Fidelity
shall exercise reasonable diligence in limiting such disclosure to the minimum
necessary under the particular circumstances. Furthermore the parties v.will
seek commercial confidential status for this Agreement with any regulatory
commission with which this Agreement must be filed, to the extent such a
designation can be secured.
 
      (b ) In addition, each party shall give notice to the other parties of any
demands to disclose or provide Confidential Information received from the other
or any third party under lawful process prior to disclosing or furnishing
Confidential Information, and shall cooperate in seeking reasonable protective
arrangements requested by the other party .
 
    10.6 Security Measures. Fidelity has implemented certain security measures
designed to safeguard Client's customer information and to satisfy Fidelity's
confidentiality obligations set forth above. Upon Client's written request,
Fidelity will adhere to security measures in addition to those measures
previously implemented by Fidelity. If adherence to such Client-requested
security measures will increase Fidelity's costs of operation, Client will
reimburse Fidelity for the implementation and/or adherence to such additional
security measures requested by Client.
 
    10.7 Remedies. The parties hereto agree that the remedy at law for the
breach of any provision of this Section 10 by the other party may be inadequate
and that the non-breaching party shall be entitled to seek injunctive



11



relief without bond, in addition to any rights or remedies that the
non-breaching party may have for such breach. The rights and obligations of the
parties hereto under this Section 10 shall survive any termination of this
Agreement.
 
11. AUDIT RECORDS.Client shall be responsible for maintaining all necessar)'
audit records required by law or any regulatory authority having jurisdiction
over Client.
 
12. REGULATORY COMPLIANCE. During the Term, the Software and Services will
comply with the applicable federal banking data processing output requirements
specified by the federal authorities applicable to Client. Client will make
Fidelity aware of any applicable local and/or state regulatory requirements that
are different from those imposed by federal banking regulatory authorities. Any
changes required by such state or local requirements which Fidelity agrees to
make shall be paid for by Client, and to the extent possible, Fidelity shall
endeavor to obtain consents to share the costs of such charges required by such
state and local requirements among the Fidelity clients affected.
 
13. INSURANCE.A schedule of Fidelity's current insurance coverage has been
furnished in Exhibit 1. Fidelity will maintain insurance coverage consistent
with commercially reasonable standards.
 
14. AUDITOR'S REVIEW.A certified public accounting firm shall perform an annual
review of Fidelity's computer facility. Client agrees that such firm shall have
sole authority and responsibility for such review. Fidelity will provide Client
with a copy of the report.
 
15. SECURITY.Client shall implement all necessary security procedures, including
but not limited to any security procedures required by Fidelity, with regards to
the Services. Client acknowledges that Client is fully responsible for security
at its facilities, and that Fidelity has NO control over the security of the
terminals located at Client's facilities or those individuals accessing
information through those terminals. Client assumes full responsibility for any
unauthorized persons utilizing such terminals or for the unauthorized use of any
information obtained from them. Client hereby expressly waives any claim against
Fidelity arising out of a breach of those terminals.
 
16. GOVERNMENTAL EXAMINATIONS.If required by a regulatory authority, agency or
commission, Client hereby authorizes Fidelity to furnish data and/or output
thereto at Client's expense. Client authorizes Fidelity to comply with all
applicable provisions of any statute, law, regulation or ordinance of any
governmental authority having jurisdiction, including but not limited to any
laws pertaining to governmental regulation and examination of services.
 
17. SUBCONTRACTING.Client agrees that Fidelity may, in its sole discretion.
subcontract all or any part of its obligations hereunder to one or more
subcontractors, but in no event shall Client be required, without prior written
consent, to look to any such subcontractor directly for performance of any such
obligation or to make any payment directly to any subcontractor.
 
18. DISPUTE RESOLUTION.
 
18.1 Dispute Resolution Procedures. In the event a dispute arises between
Fidelity and Client with respect to the terms and conditions of this Agreement,
or any subject matter governed by this Agreement, such dispute shall be settled
as set forth in this Section. If either party exercises its right to initiate
the dispute resolution procedures under this Section, then during such procedure
any time periods providing for termination of the Agreement or curing any
material breach under Section 2 shall be automatically suspended, except with
respect to any termination or breach arising out of Client's failure to make
timely and complete payments to Fidelity under this Agreement. At such time as
the dispute is resolved, interest at a rate equal to the lesser of (i) prime
rate plus two percent (2%) per annum, as published in the Wall Street Journal on
the first Monday (or next bank business day) following the due date, or (ii) the
highest rate permitted by law (as calculated on the basis of the actual days in
the applicable calendar year) for the period of dispute shall be paid to the
party entitled to receive the disputed monies to compensate for the lapsed time
between the date such disputed amount originally was to have been paid ( or was
paid) through the date monies are paid ( or credited) in settlement of the
dispute.



12



    18.2 Claims Procedures. If any party shall have any dispute with respect to
the terms and conditions of this Agreement, or any subject matter referred to in
or governed by this Agreement, that party (through the Fidelity Account Manager
or the Client Executive Liaison, as the case may be) shall provide written
notification to the other party (through the Fidelity Account Manager or the
Client Executive Liaison, as the case may be) in the form of a claim identifying
the issue or amount disputed and including a detailed reason for the claim. The
party against whom the claim is made shall respond in writing to the claim
within thirty (30) days from the date of receipt of the claim document. The
party filing the claim shall have an additional thirty (30) days after the
receipt of the response to either accept the resolution offered by the other
party or request implementation of the Escalation Procedures. Failure to meet
the time limitations set forth in this Section shall result in the
implementation of the Escalation Procedures.
 
    18.3 Escalation Procedures.
 
        (a) Each of the parties will negotiate, in good faith, any claim or
dispute that has not been satisfactorily resolved following the claim resolution
procedures described in Section 18.2. To this end, each party will escalate any
and all unresolved disputes or claims in accordance with Section 18.3(b) and (c)
before taking further action.
 
        (b) If the negotiations conducted pursuant to Section 18.2 do not lead
to resolution of the underlying dispute or claim to the satisfaction of a party
involved in such negotiations, then either party may notify the other in writing
that he/she desires to elevate the dispute or claim to the ________________ of
Fidelity and the _______________ of Client for resolution. Upon receipt by the
other party of such written notice, the dispute or claim shall be so elevated
and the ________________ of Fidelity and the __________________ of Client shall
negotiate in good faith and each use its reasonable efforts to resolve such
dispute or claim. The location, format, frequency, duration and conclusion of
these elevated discussions shall be left to the discretion of the
representatives involved. Upon agreement, the representatives may utilize other
alternative dispute resolution procedures to assist in the negotiations.
Discussions and correspondence among the representatives for purposes of these
negotiations shall be treated as confidential information developed for purposes
of settlement, exempt from discovery and production, which shall not be
admissible in subsequent proceedings between the parties. Documents identified
in or provided with such communications, which are not prepared for purposes of
the negotiations, are not so exempted and may, if otherwise admissible, be
admitted in evidence in such subsequent proceeding. 
 
      ( c) If the negotiations conducted pursuant to Section 18.3(b) do not lead
to resolution of the underlying dispute or claim to the satisfaction of a party
involved in such negotiations, then either party may notify the other in writing
that he/she desires to elevate the dispute or claim to the President. Integrated
Financial Solutions, of Fidelity and the ___________________ of Client for
resolution. Upon receipt by the other party of such written notice, the dispute
or claim shall be so elevated and the President. Integrated Financial Solutions,
of Fidelity and the __________________ of Client shall negotiate in good faith
and each use its reasonable efforts to resolve such dispute or claim. The
location, format, frequency, duration and conclusion of these elevated
discussions shall be left to the discretion of the representatives involved.
Upon agreement. the representatives may utilize other alternative dispute
resolution procedures to assist in the negotiations. Discussions and
correspondence among the representatives for purposes of these negotiations
shall be treated as confidential information developed for purposes of
settlement, exempt from discovery and production, which shall not be admissible
in any subsequent proceedings between the parties. Documents identified in or
provided with such communications, which are not prepared for purposes of the
negotiations, are not so exempted and may, if otherwise admissible, be admitted
in evidence in such subsequent proceeding.
 
18.4 Arbitration Procedures. In the event that a claim, controversy or dispute
between the parties with respect to the tenDS and conditions of this Agreement,
or any subject matter governed by this Agreement, which is subject to
arbitration hereunder and which has not been resolved by use of the claims
procedures described in Section 18.2 or the Escalation Procedures described in
Section 18.3, either party may, within thirty (30) days after the
representatives have met to address such claims, controversy or dispute, request
binding arbitration of the issue in accordance with the following procedures.
 

13



        (a) Either party may request arbitration by giving the other involved
party written notice to such effect, which notice shall describe, in reasonable
detail, the nature of the dispute, controversy or claim Such arbitration shall
be governed by the Commercial Arbitration Rules of the American Arbitration
Association, 1939 Rhode Island Avenue, N. W ., Suite 509, Washington, D.C. 20036
("AAA ").
 
        (b ) Upon either party's request for arbitration, an arbitrator shall be
selected by mutual agreement of the parties to hear the dispute in accordance
with AAA rules. If the parties are Unable to agree upon an arbitrator, then
either party may request that the AAA select an arbitrator and such arbitrator
shall hear the dispute in accordance with AAA rules. For disputes amounting to
US$5,OOO,OOO or more, a panel of three (3) arbitrators shall be selected to hear
the dispute. In such case, each party shall select one (I) arbitrator who shall
be Unaffiliated with such party, and the two (2) arbitrators shall select a
third arbitrator. If the two (2) arbitrators are unable to agree upon a third
arbitrator, the AAA will select the third arbitrator. In the case of a three
(3)-arbitrator panel, the decision of a majority shall control. The arbitration
shall be held in the State of Florida.
 
        (c) Each of the parties shall bear its own fees, costs and expenses of
the arbitration and its own legal expenses, attorneys' fees and costs of all
experts and witnesses. Unless the award provides otherwise, the fees and
expenses of the arbitration procedures, including the fees of the arbitrator or
arbitrators, will be shared equally by the involved parties.
 
        (d) Any award rendered pursuant to such arbitration shall be final,
conclusive and binding upon the parties, and any judgment thereon may be entered
and enforced in any court of competent jurisdiction.
 
    18.5 Claim Expiration. No claims to be resolved under this Section 18 maybe
made more than two (2) years after the date by which the fault or failure was or
should reasonably have been discovered.
 
    18.6 Continuation of Services. Unless Fidelity is bringing an action for
Client's failure to make timely and complete payments to Fidelity for Services
not otherwise in dispute under Section 18, Fidelity will continue to provide
Services under this Agreement, and Client will continue to make payments to
Fidelity, in accordance with this Agreement, during the dispute resolution
procedures described in this Section
18.
 
19. GENERAL.
 
    19.1 Independent Contractor. It is agreed that Fidelity is an independent
contractor and that:
 
        (a) Client Supervisory Powers. Client has no power to supervise, give
directions or otherwise regulate Fidelity's operations or its employees.
        (b ) Employees. Each party shall be solely responsible for payment of
compensation to its respective personnel and for any injury to them in the
course of their employment. Each party shall assume full responsibility for
payment of all federal, state, local and foreign taxes or contributions imposed
or required under unemployment insurance, social security and income tax laws
with respect to such persons.
        (c) Relationship. The parties declare and agree that each party is
engaged in a business which is independent from that of the other party and each
party shall perform its obligations as an independent contractor. Neither party
is an agent of the other party and has no authority to represent the other party
as to any matters, except as authorized herein.
 
    19.2 Notices. All notices required by this Agreement shall be in writing;
shall be mailed or personally delivered to the other party at the address set
forth below, or such other address as subsequently shall be given by either
party to the other in writing; and shall be deemed effective upon personal
delivery to the other party, on the date received when deposited with a
recognizable overnight courier services such as FedEx, or three (3) days after
mailing via Certified Mail, Return Receipt Requested, if mailed with sufficient
postage and properly addressed.
 
If to Fidelity:        Fidelity Information Services, Inc



14



                601 South Lake Destiny Drive, Suite 300
                Maitland, Florida 32751
                Attn: President, Integrated Financial Solutions
With a copy to:        Fidelity Information Services, Inc.
                601 Riverside Avenue, l2th Floor
                Jacksonv-ille, Florida 32204
                Attn: General Counsel
If to Client:           ___________________________
              ___________________________
               ___________________________
               Attn: ______________________
 
 
    19.3 Headings and Construction. The headings used in this Agreement are for
convenience only and shall not be used in construing the meaning, intent, or
interpretation of the provisions hereof.
 
    19.4 Survival of Paragraphs. Any provision of this Agreement which
contemplated performance or observance after this Agreements expiration or
termination shall survive the termination or expiration of this Agreement and
continue in full force and effect. Such provision shall include, without
limitation, Sections 4, 6, 8, 10, and 19.2.
 
    19.5 Entire Agreement, Discontinuation of Services and Amendments. This
Agreement contains the entire agreement of the parties hereto. No other
agreement, statement or promise made by any party hereto or by any employee,
officer, or agent of any party hereto that is not in writing and signed by the
parties is binding. This Agreement may not be amended in any fashion except by
written instrument, executed by the parties hereto, specifically providing for
the amendment of this Agreement. Notwithstanding the foregoing, Fidelity shall
not discontinue any Services hereunder without providing at least two hundred
and forty (240) days' prior written notice to Client. Such notice will contain a
reasonable alternative to the Services being discontinued. If this
discontinuation of Services, excluding Fidelity's notice not to renew this
Agreement or any notice of Client's default under this Agreement, causes the
Client any one-time financial impact, Fidelity agrees to reimburse Client for
those one-time expenses on an actual costs basis. It will be assumed that the
referenced notice will be considered delivered per Section 19.2.
 
    19.6 Severability. In the event that anyone or more of the provisions
contained herein shall for any reason be held to be unenforceable in any respect
under law, such unenforceability shall not affect any other provision of this
Agreement. but this Agreement shall be construed as if such unenforceable
provision or provisions had never been contained herein, provided that the
removal of such offending term or provision does not materially alter the
burdens or benefits of either of the parties under this Agreement or any
Exhibit.
 
    19.7 Third Party Beneficiaries. The provisions of this Agreement are for the
benefit of the parties and not for any other person. Should any third party
institute proceedings, this Agreement shall not provide any such person with any
remedy, claim, liability, reimbursement, cause of action, or other right. Client
agrees that the Services are for the benefit of Client only. Client agrees not
to resell or re-market the Services to any third party.
 
    19.8 Executed in Counterparts. This Agreement may be executed in
counterparts, each of which shall be an original, but such counterparts shall
together constitute but one and the same document.
 
    19.9 Remedies Cumulative. Unless otherwise provided for under this
Agreement, all rights of termination or cancellation. or other remedies set
forth in this Agreement, are cumulative and are not intended to be exclusive of
other remedies to which the injured party may be entitled by law or equity in
case of any breach or threatened breach by the other party of any provision of
this Agreement. Use of one or more remedies shall not bar the use of any other
remedy for the purpose of enforcing any provision of this Agreement.
 
15


 
    19.10 Publicity. The parties shall consult with each other in preparing any
Press Release. Neither party shall issue or cause the publication of any such
Press Release without the prior written consent of the other party; except that
nothing herein will prohibit either party from issuing or causing publication of
any such Press Release to the extent that such action is required by applicable
law or the rules of any national stock exchange applicable to such party or its
affiliates, in which case the party wishing to make such disclosure will, if
practicable under the circumstances, notify the other party of the proposed time
of issuance of such Press Release and consult with and allow the other Party
reasonable time to comment on such Press Release in advance of its issuance.
 
    19.11 Assignment. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, their successors and assigns. Client shall not
make any assignment hereof without the prior written consent of Fidelity, which
consent shall not be unreasonably withheld or delayed. Nothing in this Agreement
is to be construed to limit or restrict the right of either party to effect any
assignment of this Agreement by merger, reorganization, sale of corporate assets
or other corporate change as long as the duties and obligations outlined in this
Agreement are assumed by the surviving entity. All obligations and duties of any
party under this Agreement shall be binding on all successors in interest and
permitted assigns of such party ..
 
    19.12 Governing Law. This Agreement is governed by the laws of the State of
Florida. Any action brought as a result, directly or indirectly, of this
Agreement shall be brought in a court of appropriate jurisdiction in
Jacksonville, Florida. The successful party in any such action shall be entitled
to recover from the unsuccessful party, in addition to any other relief to which
it may be entitled, reasonable attorney's fees (including an allocable share of
the cost of in house counsel) and costs incurred by it in prosecuting or
defending such action.

 

16



 